DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the display panel as claimed in claims 1, 11, 16 and 19;  wherein the driving signal provided by the driving unit is a gate driving signal acting on a gate of a switching transistor of the display unit as claimed in claim 2;  and wherein the driving signal provided by the driving unit is a data signal acting on a source of a switching transistor of the display unit as claimed in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) regarding claim 16:
It is unclear and therefore indefinite if “a display panel” in line 2 is the same as the “display panel” claimed in claim 1. 
b) regarding claims 17 and 18:
These claims are rejected based on their dependence from claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US Pub. No. 200/0085801).
a) regarding claim 11:
Park et al. discloses a driver chip (Figures 1 and 2), which is applied to a display driving of a display panel (150), comprising: 
a driving unit (120) configured to provide a driving signal (D1-Dm) to a display unit of the display panel to control a display function of the display panel (paragraphs [0048], [0049] and [0053]); and 
a time-sharing switch unit (160) configured to turn on or turn off the driving unit (120) under an external input or an internal program control (paragraphs [0052] and [0062]).
b) regarding claim 12:
Park et al. discloses the driver chip according to Claim 11, wherein the driving unit (120) comprises: 
a shift register (210) configured to receive and store a start signal (ST); 
a logic control unit (220 and 230) electrically connected to the shift register, wherein the logic control unit receives a clock signal (TP2), and performs logical operations on the clock signal and the start signal to generate an output signal (paragraphs [0058] and [0059]); and 
an output unit (240-260) electrically connected to the logic control unit and configured to output the driving signal (D1-Dm) according to the output signal provided by the logic control unit (paragraph [0060]).
c) regarding claim 19:
Park et al. discloses a display device (Figures 1 and 2), comprising: 
a display panel (150); and  
a driver chip (110, 120, 130, 140 and 160) configured to drive the display panel (150) to display (paragraphs [0047]-[0049]); 
the driver chip comprising: 
a driving unit (120) configured to provide a driving signal (D1-Dm) to a display unit of the display panel to control a display function of the display panel (paragraphs [0048], [0049] and [0053]); and 
a time-sharing switch unit (160) configured to turn on or turn off the driving unit (120) under an external input or an internal program control (paragraphs [0052] and [0062]).
Allowable Subject Matter
Claims 1-10 are allowed.
Claims 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose or make obvious a circuit driving system, which is applied to a display driving of a display panel, comprising: wherein the time-sharing switch unit is configured to turn on or turn off the timing control unit and the driving unit in different periods under an external input or an internal program control, along with all the other limitations as required by claim 1.
The prior art of record fails to disclose or make obvious wherein the time-sharing switch unit is electrically connected to the shift register, and the time-sharing switch unit realizes turning-on or turning-off of the driving unit by controlling a switching state of the shift register, along with all the other limitations as required by claims 13 and 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/Primary Examiner, Art Unit 2842